Judgment and *744orders unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Same memorandum as filed in companion case of Hunt v. Schultz (21 A D 2d 743). (Appeal from judgment of Erie Trial Term in favor of plaintiff in an automobile negligence action; also, appeal from order denying motion for a new trial; also, appeal from order of Erie Special Term amending the judgment.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Vecehio, JJ.